          Case 4:20-cv-00375-RM Document 33 Filed 09/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Rose Ann Karam,                                   No. CV-20-00375-TUC-RM
10                  Plaintiff,                         ORDER
11   v.
12   Tara Evanko, et al.,
13                  Defendants.
14
15           Plaintiff filed a pro se Complaint on August 31, 2020, seeking monetary damages
16   for alleged violations of her constitutional rights. (Doc. 4.) In a Screening Order, the

17   Court dismissed the Complaint for failure to state a claim and allowed Plaintiff thirty
18   days to file an amended complaint. (Doc. 11.) Instead of filing an amended complaint,

19   Plaintiff filed a Motion for Reconsideration (Doc. 20), which the Court denied (Doc. 21).

20   Plaintiff then filed an “Objection” (Doc. 23), which the Court also denied (Doc. 24).
21   Because Plaintiff had failed to timely file an amended complaint curing the deficiencies
22   identified in the Court’s Screening Order, the Court dismissed this action without

23   prejudice on July 30, 2021, and the Clerk entered judgment. (Docs. 24, 25.) Plaintiff

24   thereafter filed a Notice of Appeal (Doc. 26), and the Ninth Circuit Court of Appeals

25   referred the matter to this Court for the limited purpose of determining whether Plaintiff’s

26   in forma pauperis status should continue for the appeal or whether the appeal is frivolous
27   or taken in bad faith (Doc. 32).
28           “An appeal may not be taken in forma pauperis if the trial court certifies in writing
       Case 4:20-cv-00375-RM Document 33 Filed 09/13/21 Page 2 of 2



 1   that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3); see also Hooker v. Am.
 2   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status on
 3   appeal is appropriate if the district court finds the appeal to be frivolous). The Court has
 4   reviewed the record in this case and has concluded that Plaintiff’s appeal is frivolous.
 5          Accordingly,
 6          IT IS ORDERED that Plaintiff’s in forma pauperis status should not continue on
 7   appeal because the appeal is frivolous. See 28 U.S.C. § 1915(a)(3). The Clerk of Court
 8   is directed to send a copy of this Order to the Clerk of the Ninth Circuit Court of Appeals.
 9          Dated this 13th day of September, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
